Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims received on October 5, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25, 26, 28-30, 32-35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2012/0138660) in view of BAXTER, III et al. (US 2016/0166256) and FRATER et al. (US 5,902,312).


    PNG
    media_image1.png
    836
    502
    media_image1.png
    Greyscale

positioned to bisect the anvil face into a first half and a second half; a first pocket row 520 including a plurality of first row staple pockets positioned on the first half of the anvil face (figure 23), wherein a depth of each of the plurality of first row staple pockets is in an uniform first row depth range (figure 34); a second pocket row 522 including a plurality of second row 

    PNG
    media_image2.png
    430
    498
    media_image2.png
    Greyscale

a cartridge 300 having a cartridge face (figure 24) that extends between a first end and a second end, the cartridge configured to retain a plurality of u-shaped staples (figure 12; legs 225 extending from a crown 223); a cartridge blade channel 310 in the cartridge face; and a blade 48 having a cutting edge, wherein the blade 48 moves within the anvil blade channel and cartridge blade channel from the first end to the second end.
	SHELTON, IV et al. does not disclose the staple pockets to have a different cross-sectional shape in the face of the anvil as claimed.  BAXTER, III et al. teaches an anvil face 130 that opposes a staple cartridge 240 (paragraph 54), the anvil comprising an anvil blade channel (receives cam 164 of blade; figure 6) and a plurality of staple pocket rows that correspond to staple pockets and drivers of the staple cartridge 240, the anvil comprising: a first plurality of pocket rows on a first side of an anvil blade channel and a second plurality of pocket rows on a second side of the anvil blade channel that correspond to pockets 245a-245c of the cartridge 240; 

    PNG
    media_image3.png
    489
    567
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the anvil of SHELTON, IV et al. to include first and second staple pockets of differing cross0sectional shapes in the anvil face as claimed, since paragraphs 54 and 66 of BAXTER, III et al. states such a modification allows a surgical end effector to dispense staples of different sizes (widths) for the purpose of  providing different patterns of binding tissue to achieve a desired hemostasis.

	Regarding claims 29 and 30, figure 33 illustrates the options to form the first pocket row 520 with a plurality of first pocket depths at a first end that are deeper than a plurality of second pocket depths at a second end.
Claims 27, 36 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2012/0138660) in view of BAXTER, III et al. (US 2016/0166256) and FRATER et al. (US 5,902,312) as applied to claim 25, and further in view of THOMPSON et al. (WO 2015/153324).
With respect to claims 27 and 36, SHELTON, IV et al. discloses an end effector comprising an anvil with a first and second end, and a cartridge with a first and second end; 
In reference to claims 42-44, SHELTON, IV et al. discloses an end effector for stapling and cutting an anatomical structure, the end effector comprising: an anvil 18 having a contoured anvil face (figures 2, 23 & 55) extending between a first anvil end and a second anvil end; an anvil blade channel (figure 23) defined by the anvil face, wherein the anvil blade channel is 

    PNG
    media_image1.png
    836
    502
    media_image1.png
    Greyscale

positioned to bisect the anvil face into a first half and a second half; a first pocket row 520 including a plurality of first row staple pockets positioned on the first half of the anvil face (figure 23), wherein a depth of each of the plurality of first row staple pockets is in an uniform first row depth range (figure 34); a second pocket row 522 including a plurality of second row staple pockets positioned on the first half of the anvil face, wherein a depth of each of the plurality of second row staple pockets is in an uniform second row depth range (figure 34 & 45); and a third pocket row 524 including a plurality of third row staple pockets positioned on the first half of the anvil face, wherein a depth of each of the plurality of third row staple pockets is in an uniform third row depth range; wherein depths in the second row 522 depth range are 

    PNG
    media_image2.png
    430
    498
    media_image2.png
    Greyscale


	SHELTON, IV et al. does not disclose the staple pockets to have a different cross-sectional shape in the face of the anvil as claimed.  BAXTER, III et al. teaches an anvil face 130 that opposes a staple cartridge 240 (paragraph 54), the anvil comprising an anvil blade channel (receives cam 164 of blade; figure 6) and a plurality of staple pocket rows that correspond to staple pockets and drivers of the staple cartridge 240, the anvil comprising: a first plurality of pocket rows on a first side of an anvil blade channel and a second plurality of pocket rows on a second side of the anvil blade channel that correspond to pockets 245a-245c of the cartridge 240; wherein the first plurality of pocket rows on the first side of the anvil blade channel include a first staple pocket of a first cross-sectional shape defined by the anvil face that corresponds to a first staple pocket 245b of the staple cartridge 240, and a second staple pocket of a second cross-sectional shape in the anvil face on the first side of the anvil blade channel and corresponds to a second staple pocket 245c of the cartridge 240, the second cross-sectional shape being different from the first cross-sectional shape.

    PNG
    media_image3.png
    489
    567
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the anvil of SHELTON, IV et al. to include first and second staple pockets of differing cross0sectional shapes in the anvil face as claimed, since paragraphs 54 and 66 of BAXTER, III et al. states such a modification allows a surgical end effector to dispense staples of different sizes (widths) for the purpose of  providing different patterns of binding tissue to achieve a desired hemostasis.
SHELTON, IV et al. also does not disclose a buttress attached to the end effector as claimed.  FRATER et al. teaches an end effector comprising: comprising an anvil 120 movable coupled to a cartridge (figure 13); and a bioabsorbable buttress 112 coupled 118 with a face of the anvil 120, the buttress 112 having a planar section 113 and a plurality of loops 114 extending laterally (figure 9) from a first and second side of the planar section 113, each loop 114 defining a channel (figure 14) that receives a cord 122; and wherein the anvil 120 includes a plurality of 
Finally, while SHELTON, IV et al. discloses an end effector comprising an anvil with a first and second end, and a cartridge with a first and second end, wherein the anvil and cartridge are coupled at a single end of the end effector to permit movement of the anvil relative to the cartridge, SHELTON, IV et al. does not disclose the second end of the cartridge coupled to the second end of the anvil as claimed..  THOMPSON et al. teaches an end effector comprising an anvil 42 with a first and second end, and a cartridge 44 with a first and second end; wherein the anvil 42 and cartridge 44 are coupled 46 at a both the first end and the second end of the end effector (figures 2B & 2C) to permit movement of the anvil relative to the cartridge.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the end effector of SHELTON, IV et al. to have a coupling at a single end or both ends of the anvil and cartridge since SHELTON, IV et al. and THOMPSON et al. support the equivalence of either coupling configuration for their use in the surgical stapler art and the selection of any of these known equivalents to movable secure the anvil to the cartridge of an end effector would be within the level of ordinary skill in the art.

Claims 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2012/0138660) in view of BAXTER, III et al. (US 2016/0166256) and FRATER et al. (US 5,902,312) as applied to claims 25 and 35, and further in view of ARONHALT et al. (US 9,848,875).
With respect to claims 31 and 37, SHELTON, IV et al., as modified, discloses a buttress coupled to an anvil, but does not disclose an adhesive coupling as claimed.  ARONHALT et al. teaches an end effector comprising a buttress 10020 including an adhesive (paragraph 426) for attachment of the buttress 10020 to the end effector (figure 40).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the buttress OF SHELTON, IV et al. in view of BAXTER, III et al and FRATER et al. to include an adhesive since paragraph 426 of ARONHALT et al. suggests the adhesive provides a detachable bond for the purpose of ensuring proper alignment of the buttress relative to the end effector prior to a surgical stapling procedure.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection in view of the teachings of FRATER et al. which addresses the challenges made in the remarks field on October 5, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199

	

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
October 21, 2021